Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of July 18, 2013
(the “Effective Date”) between DBD CREDIT FUNDING LLC, a Delaware limited
liability company (the “Initial Lender” and together with any other financial
institutions from time to time permitted to be party to this Agreement pursuant
to the terms hereof sometimes referred to herein as a “Lender”), and
NETLIST, INC., a Delaware corporation (“Borrower”), provides the terms on which
the Lenders shall lend to Borrower and Borrower shall repay the Lenders. The
parties agree as follows:

 

1              ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2              LOAN AND TERMS OF PAYMENT

 

2.1          Promise to Pay. Borrower hereby unconditionally promises to pay the
Lenders the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1       Revolving Loans.

 

(a)         Availability. Subject to the terms and conditions of this Agreement,
Lenders shall make revolving loans not exceeding the Maximum Monetization
Revolver Amount (any such revolving loans, the “Revolving Loans”; and together
with the Term Loans, the “Facilities”). Revolving Loans hereunder may be repaid
and, prior to the day that is five (5) Business Days prior to the Revolving
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.

 

(b)         Termination; Repayment. Borrower’s ability to request Revolving
Loans shall terminate on the day that is five (5) Business Days prior to the
Revolving Maturity Date. The Monetization Revolving Line terminates on the
Revolving Maturity Date, when the principal amount of all Revolving Loans, the
unpaid interest thereon, and all other Obligations relating to the Monetization
Revolving Line shall be immediately due and payable.

 

2.1.2 Term Loans.

 

(a)           Closing Date Term Loan.

 

(i)            Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower contained
herein, Initial Lender agrees to make a term loan available to Borrower on the
Effective Date in an aggregate principal amount up to the Closing Date Term Loan
Amount (such term loan, the “Closing Date Term Loan”).

 

(ii)           Amounts borrowed as a Closing Date Term Loan which are repaid or
prepaid may not be reborrowed.

 

--------------------------------------------------------------------------------


 

(iii)          Commencing with the month that is nineteen (19) months after the
Effective Date, Borrower shall repay the Closing Date Term Loan in (i) eighteen
(18) equal installments of principal, plus (ii) monthly payments of accrued
interest, in each case, in an amount equal to the amount set forth on Schedule
2.1.2(a)(iii)(1), with the final payment, which shall be an amount equal to the
entire remaining principal balance of the Closing Date Term Loan, any accrued
and unpaid interest therein, and all other Obligations relating to the Closing
Date Term Loans, being immediately due and payable on the Maturity Date, subject
to any extension of the Maturity Date with respect to the Closing Date Term Loan
pursuant to Section 2.1.2(c).

 

(b)           IP Monetization Milestone Term Loan.

 

(i)            Subject to the terms and conditions of this Agreement (including,
without limitation, the conditions set forth in Section 3.2 and the occurrence
of the IP Monetization Milestones) and in reliance upon the representations and
warranties of Borrower contained herein, the Lenders agrees to lend to Borrower,
from the Effective Date until the day that is the earlier of (x) one year after
the occurrence of the IP Monetization Milestones and (y) two years after the
Effective Date, on such date as requested by Borrower, term loans in an
aggregate principal amount not to exceed the IP Monetization Milestone Term Loan
Amount (such the term loans, the “IP Monetization Milestone Term Loans”;
together with the Closing Date Term Loan, sometimes referred to individually as
a “Term Loan” and together as the “Term Loans”); provided that (x) the minimum
amount of each IP Monetization Milestone Term Loan being requested shall be at
least $200,000 and (y) the date on which such IP Monetization Milestone Term
Loan is to become funded shall not be less than 5 days after the date of the
notice from Borrower as set forth in Section 3.2) (with respect to each IP
Monetization Milestone Term Loan, the date on such IP Monetization Milestone
Term Loan is funded, the “IP Monetization Milestone Term Loan Effective Date”).
Any IP Monetization Milestone Term Loan funded on a particular IP Monetization
Milestone Term Loan Effective Date shall constitute a separate “IP Monetization
Milestone Term Loan Tranche” under this Agreement distinct from any other
tranche of IP Monetization Milestone Term Loans funded on any other IP
Monetization Milestone Term Loan Effective Date.

 

(ii)           Amounts borrowed as an IP Monetization Milestone Term Loan which
are repaid or prepaid may not be reborrowed.

 

(iii)          Commencing with the month that is nineteen (19) months after the
Effective Date, Borrower shall repay each IP Monetization Milestone Term Loan in
(i) eighteen (18) equal installments of principal or, with respect to any IP
Monetization Milestone Term Loan that is advanced with less than eighteen (18)
months remaining prior to the Maturity Date, in a number of equal installments
of principal equal to such number of months remaining prior to the Maturity
Date, plus (ii) monthly payments of accrued interest, in each case, in an amount
equal to the amount set forth on Schedule 2.1.2(a)(iii) (as such schedule shall
be

 

--------------------------------------------------------------------------------

(1) Schedule to reflect 65% of principal amount of Closing Date Term Loan paid
over such 18 month period, with balloon payment of remaining 35% payable at
maturity.

 

2

--------------------------------------------------------------------------------


 

updated from time to time by the Initial Lender to reflect each additional IP
Monetization Milestone Term Loan Tranche), with the final payment, which shall
be an amount equal to the entire remaining principal balance of each such IP
Monetization Milestone Term Loan, any accrued and unpaid interest therein, and
all other Obligations relating to the IP Monetization Milestone Term Loans,
being immediately due and payable on the Maturity Date, subject to any extension
of the Maturity Date with respect to such IP Monetization Milestone Term Loans
pursuant to Section 2.1.2(c).

 

(c)           Amortization Option. At any time during the period that is after
the month that is eighteen (18) months after the Effective Date and on or prior
to the Maturity Date, upon Borrower’s request and subject to the sole approval
of Initial Lender (such approval discretion to be exercised in good faith), the
outstanding principal amount of Term Loans due on the Maturity Date may be
repaid in equal installments during an additional six month period immediately
following the Maturity Date (such extension, the “Amortization Option”);
provided, however, it being understood and agreed that the foregoing is not an
obligation of Initial Lender to approve such Amortization Option and the
granting of such Amortization Option may require concurrent modifications of the
financial terms hereunder, including without limitation, increases to the
interest rates and/or the payment of additional fees.

 

2.1.3 Optional Prepayments.

 

(a)           Optional Repayment of Revolving Loans. Borrower may at any time
and from time to time prepay Revolving Loans, in whole or in part, with
irrevocable prior written notice to the Initial Lender given not later than
2:00 p.m. at least one (1) Business Day prior to the date of prepayment,
specifying the date and amount of prepayment. Partial prepayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof. Any such notice of prepayment received after 2:00 p.m. shall be deemed
received on the next Business Day. Each such repayment shall be accompanied by
any accrued and unpaid interest with respect to the Revolving Loans.

 

(b)           Optional Repayment of Term Loans. Borrower may at any time upon at
leastfive (5) Business Days (or such shorter period as is acceptable to Initial
Lender) prior written notice by Borrower to Initial Lender, prepay the Term
Loans in whole or in part in an amount greater than or equal to $1,000,000, in
each instance, subject to any applicable Prepayment Premium as provided in
Section 2.1.5. Optional partial prepayments of Term Loans shall be applied to
prepay all remaining installments of the Term Loans on a pro rata basis.
Optional partial prepayments of Term Loans in amounts less than $100,000 shall
not be permitted.

 

2.1.4       Other Mandatory Prepayments.

 

(a)           Transfers and Events of Loss. If Borrower or any Subsidiary of
Borrower shall at any time or from time to time:

 

(i)            make a Transfer (other than a Transfer permitted under
Section 7.1) or

 

(ii)           suffer an Event of Loss;

 

then (A) Borrower shall promptly notify Initial Lender of such Transfer or Event
of Loss (including the amount of the Net Proceeds to be received by Borrower
and/or such Subsidiary in respect thereof) and (B) promptly upon receipt by
Borrower and/or such Subsidiary of the Net Proceeds of such Transfer or Event of
Loss, Borrower shall deliver, or cause to be delivered, an amount equal to such
excess Net Proceeds to Initial Lender as a prepayment of the Loans, which
prepayment shall be applied in

 

3

--------------------------------------------------------------------------------


 

accordance with Section 2.1.4(d) hereof. Notwithstanding the foregoing and
provided no Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent Borrower or such Subsidiary reinvests the
Net Proceeds of such Event of Loss or Transfer in productive assets (other than
Inventory, except to the extent Inventory is the subject of Event of Loss) of a
kind then used or usable in the business of Borrower or such Subsidiary, within
one hundred eighty (180) days after the earlier of (x) the date of such Event of
Loss or Transfer or (y) receipt of such Net Proceeds with respect to such Event
of Loss. For the avoidance of doubt, after the occurrence and during the
continuance of an Event of Default, all Net Proceeds of any Event of Loss or
Transfer shall, at the option of the Initial Lender and subject to the terms of
the Intercreditor Agreement, be payable to the Lenders on account of the
Obligations.

 

(b)           Issuances of Indebtedness. Subject to the terms of the
Intercreditor Agreement, upon the receipt by Borrower or any Subsidiary of
Borrower of the Net Issuance Proceeds of any incurrence of Indebtedness (other
than Net Issuance Proceeds from the incurrence of Indebtedness permitted
hereunder), Borrower shall deliver, or cause to be delivered, to the Lenders an
amount equal to such Net Issuance Proceeds, for application to the Loans in
accordance with Section 2.1.4(d).

 

(c)           Extraordinary Receipts. Subject to the terms of the Intercreditor
Agreement, promptly, and in any event, within three (3) Business Days upon
receipt by Borrower or any Subsidiary of Borrower of any Extraordinary Receipts
(net of the reasonable costs and expenses paid to Persons that are not
Affiliates of Borrower) other than any Extraordinary Receipt constituting Smart
Modular Proceeds, Borrower shall prepay the Loans in an aggregate amount equal
to 100% of such proceeds.

 

(d)           Application of Prepayments. Subject to Section 1.9(c), any
prepayments pursuant to Section 2.1.4(a), Section 2.1.4(b) and
Section 2.1.4(c) shall be applied (i) first, to prepay all remaining
installments of the Term Loans on a pro rata basis, together with all accrued
interest thereon plus any applicable Prepayment Premium set forth in
Section 2.1.5 and (ii) second, to prepay any outstanding amounts of the
Revolving Loans (with a corresponding reduction to the Maximum Monetization
Revolver Amount).

 

2.1.5 Prepayment Premiums.

 

(a)           Call Premium. Any prepayment or repayment (whether mandatory or
optional) of the Term Loans other than any such prepayment or repayment
resulting in or requiring the payment of the Early Repayment Option A Premium,
in each case on or prior to the second anniversary of the Effective Date shall
be accompanied by a prepayment premium, payable to the Lenders, equal to: (i) if
such prepayment or repayment occurs on or prior to the first anniversary of the
Effective Date, 4.0% (or if a prepayment or repayment has during such period has
occurred resulting in or requiring the payment of the Early Repayment Option A
Premium, 2.0%) of the principal amount of such prepayment or repayment, as the
case may be, (ii) if such prepayment or repayment occurs after the first
anniversary of the Effective Date and on or prior to the second anniversary of
the Effective Date, 2.0% of the principal amount of such prepayment or
repayment, as the case may be and (iii) if such prepayment or repayment occurs
after the second anniversary of the Effective Date, 0% of the principal amount
of such prepayment or repayment, as the case may be (each of the foregoing, a
“Call Premium”).

 

(b)           Early Repayment Option A. To the extent Borrower repays or prepays
all of the outstanding Term Loans on or prior to the first anniversary of the
Effective Date (whether mandatory or optional) (such date of repayment or
prepayment, the “Repayment Date”), such repayment or prepayment shall (i) be
accompanied by a prepayment premium, payable to the Lenders, equal to 20.0% of
the amount of principal amount of all Loans funded prior to the Repayment Date
(including, for the avoidance of doubt, all PIK Interest added as principal
amount of the Loans) (the “Early Repayment Option A

 

4

--------------------------------------------------------------------------------


 

Premium”; and together with the Call Premium, each a “Prepayment Premium” and
collectively, the “Prepayment Premiums”) and (ii) require Borrower to pay
Initial Lender or its Affiliates such additional monetization payments set forth
under the Monetization Side Letter with respect to the Early Repayment Option A
Net Revenues (as such term is defined in the Monetization Side Letter).

 

(c)           The parties hereto acknowledge and agree that, in light of the
impracticality and extreme difficulty of ascertaining actual damages, the
Prepayment Premiums referred to in this Section 2.1.5 are intended to be a
reasonable calculation of the actual damages that would be suffered by the
Lenders as a result of any such repayment/prepayment. The parties hereto further
acknowledge and agree that the Prepayment Premiums referred to in Section 2.1.5
are not intended to act as a penalty or to punish Borrower for any such
repayment/prepayment.

 

(d)           Notwithstanding anything in this Agreement to the contrary, the
payment of any Prepayment Premium shall be subject to the terms of the
Monetization Side Letter.

 

2.2          Overadvances. If at any time or for any reason, the amount of
Revolving Loans exceeds the Maximum Monetization Revolver Amount (such excess
amount, the “Overadvance”), then Borrower shall immediately pay to Initial
Lender in cash such Overadvance. Without limiting Borrower’s obligation to repay
the Lenders any amount of the Overadvance, Borrower agrees to pay the Lenders
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)           Interest. Subject to Section 2.3(b), the principal amount of Loans
outstanding shall accrue interest at a per annum rate equal to 11.0%; which
interest shall be payable monthly in accordance with Section 2.3(f) below.

 

(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Initial Lender
otherwise elects from time to time in its sole discretion to impose a smaller
increase. Fees and expenses which are required to be paid by Borrower pursuant
to the Loan Documents (including, without limitation, Bank Expenses) but are not
paid when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Lenders.

 

(c)           [Reserved].

 

(d)           [Reserved].

 

(e)           [Reserved].

 

(f)            Payment; Interest Computation. Interest is payable monthly on the
last calendar day of each month on the outstanding principal amount of the Loans
(including any interest capitalized thereon) at a rate equal to the Cash
Interest Rate (which amount shall be paid in cash) plus a rate equal to the PIK
Interest Rate (which amount shall be paid in-kind, by capitalizing and adding
such interest to the unpaid principal amount of the Loans (including any
interest capitalized thereon) (such capitalized interest, “PIK Interest”)). All
PIK Interest so added shall be capitalized semi-annually (such first
capitalization to be on December 31, 2013) and treated as principal amount of
the Loans for all purposes of this Agreement. Following any such increase in the
principal amount of the Loans, all interest

 

5

--------------------------------------------------------------------------------


 

(whether at the Cash Interest Rate or PIK Interest Rate) will accrue on such
increased amount. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed. In computing interest, (i) all Payments
received after 12:00 p.m. Eastern time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension (or the capitalization of any PIK Interest) shall
be included and the date of payment shall be excluded; provided, however, that
if any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.

 

2.4          Fees. Borrower shall pay to the Lenders:

 

(a)           Facility Fee. A fully earned, non-refundable fee equal to 1.5% of
the Closing Date Term Loan, payable on the Effective Date; and

 

(b)           IP Monetization Milestone Fee. A fully earned, non-refundable fee
equal to the product of 1.5% and $4,000,000.00, payable upon the occurrence of
the IP Monetization Milestones; and

 

(c)           Bank Expenses. All Bank Expenses required to be paid by Borrower
under Section 12.12 hereof (including reasonable attorneys’ fees and expenses
for documentation and negotiation of this Agreement and the other Loan
Documents) incurred through and after the Effective Date, when due (or, if there
is no stated due date, upon demand by Initial Lender).

 

2.5          Payments; Application of Payments.

 

(a)           All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 12:00 p.m. Eastern time on the date when
due. Payments of principal and/or interest received after 12:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

(b)           All payments with respect to the Obligations may be applied in
such order and manner as Initial Lender shall determine in its sole discretion.
Borrower shall have no right to specify the order or the accounts to which
Initial Lender shall allocate or apply any payments required to be made by
Borrower to Initial Lender or otherwise received by Initial Lender under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement.

 

2.6          Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)           subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

6

--------------------------------------------------------------------------------


 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender together with a
certificate for reimbursement in accordance with Section 2.6(c), Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Credit Extensions of such Lender or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time, upon request of such Lender
together with a certificate for reimbursement in accordance with Section 2.6(c),
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company as specified in paragraph (a) or (b) of this Section 2.6, including a
reasonable basis therefore in reasonable detail, and delivered to Borrower,
shall be conclusive absent manifest error. Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.6 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

2.7          Taxes. For purposes of this Section 2.7, the term “applicable law”
includes FATCA.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.7) the applicable Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

7

--------------------------------------------------------------------------------


 

(b)         Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the applicable Lender timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Indemnification by Borrower. Borrower shall indemnify Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.7) payable or paid by such Lender or
required to be withheld or deducted from a payment to such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender shall be conclusive absent
manifest error.

 

(d)         Indemnification by the Lenders. Each Lender shall severally
indemnify Initial Lender within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Initial Lender for such Indemnified Taxes
and without limiting the obligation of Borrower to do so) and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by
Initial Lender in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Initial Lender shall be conclusive absent manifest error. Each Lender
hereby authorizes Initial Lender to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by
Initial Lender to the Lender from any other source against any amount due to
Initial Lender under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.7,
Borrower shall deliver to the applicable Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Lender.

 

(f)          Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

8

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to Borrower on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower (in such number of copies as shall be requested by
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

 

1.             in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

2.             executed originals of IRS Form W-8ECI;

 

3.             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

4.             to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

9

--------------------------------------------------------------------------------


 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower (in such number of copies as shall be requested by
Borrower) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower at the time or times
prescribed by law and at such time or times reasonably requested by Borrower
such DOCUMENTATION PRESCRIBED BY APPLICABLE LAW (INCLUDING AS PRESCRIBED BY
SECTION 1471(b)(3)(C)(i) OF THE INTERNAL REVENUE CODE) AND SUCH ADDITIONAL
DOCUMENTATION REASONABLY REQUESTED BY BORROWER AS MAY BE NECESSARY FOR BORROWER
TO COMPLY WITH ITS OBLIGATIONS UNDER FATCA AND TO DETERMINE THAT SUCH LENDER HAS
COMPLIED WITH SUCH LENDER’S OBLIGATIONS UNDER FATCA OR TO DETERMINE THE AMOUNT
TO DEDUCT AND WITHHOLD FROM SUCH PAYMENT. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.7 (including by
the payment of additional amounts pursuant to this Section 2.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than

 

10

--------------------------------------------------------------------------------


 

the indemnified party would have been in if Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section 2.7 shall survive any assignment of rights by, or the replacement
of, a Lender, the termination of the Credit Extensions and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

2.8                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 2.6, or requires Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.7,
then such Lender shall (at the request of Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.6
or 2.7, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.        If any Lender
requests compensation under Section 2.6, or if Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.7 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.8(a), then Borrower may, at its sole expense
and effort, upon notice to such Lender, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.2), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.6 or
Section 2.7) and obligations under this Agreement and the related Loan Documents
to another Lender (or to any other Person to which Borrower consents) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that: (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts); (ii) in the case of any such assignment resulting from a
claim for compensation under Section 2.6 or payments required to be made
pursuant to Section 2.7, such assignment will result in a reduction in such
compensation or payments thereafter; and (iii) such assignment does not conflict
with applicable law.

 

3                                         CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Credit
Extension. The Initial Lender’s obligation to make the initial Credit Extension
is subject to the condition precedent that the Initial Lender shall have
received, in form and substance satisfactory to Initial Lender, such documents,
and completion of such other matters, as Initial Lender may reasonably deem
necessary or appropriate, including, without limitation:

 

(a)                                 Borrower and Guarantor shall have delivered
duly executed signatures to the Loan Documents to which it is a party, including
this Agreement, the Guaranty, the Guarantor Security Agreement, the IP Security
Agreement, the Intercompany Subordination Agreement, and the Monetization Side
Letter;

 

11

--------------------------------------------------------------------------------


 

(b)                                 [reserved];

 

(c)                                  Borrower shall have delivered: (i) its
Operating Documents; and (ii) good standing certificates with respect to
Borrower issued by the applicable Secretary of State — and, if separate, the
state tax authority — of the jurisdiction of organization of Borrower and the
applicable Secretary of State — and, if separate, the state tax authority of the
jurisdictions (other than the applicable jurisdiction of organization of
Borrower) in which Borrower’s failure to be duly qualified or licensed would
constitute a Material Adverse Change, in each case, as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(d)                                 Guarantor shall have delivered: (i) its
Operating Documents; and (ii) good standing certificates with respect to
Guarantor issued by the applicable Secretary of State — and, if separate, the
state tax authority — of the jurisdiction of organization of Guarantor and the
applicable Secretary of State — and, if separate, the state tax authority of the
jurisdictions (other than the applicable jurisdiction of organization of
Guarantor) in which Guarantor’s failure to be duly qualified or licensed would
constitute a “Material Adverse Change” (as such term is defined in the Guarantor
Security Agreement), in each case, as of a date no earlier than thirty (30) days
prior to the Effective Date;

 

(e)                                  Borrower shall have delivered duly executed
signatures to the completed Borrowing Resolutions for Borrower;

 

(f)                                   Guarantor shall have delivered duly
executed signature(s) to the completed certified resolutions & incumbency
certificate of Guarantor;

 

(g)                                  the Perfection Certificate of Borrower,
together with the duly executed original signatures thereto;

 

(h)                                 Borrower shall have delivered evidence
reasonably satisfactory to Initial Lender that the insurance policies required
by Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Initial Lender;

 

(i)                                     with respect to Borrower and each
Guarantor, Initial Lender shall have received certified copies, dated as of a
recent date, of financing statement searches, as Initial Lender shall request,
reflecting Initial Lender’s financing statements filed of record with respect to
Initial Lender’s Liens, and accompanied by written evidence (including any UCC
termination statements) that the Liens (other than the Initial Lender’s Liens)
indicated in any financing statements either constitute Permitted Liens or have
been or, in connection with the initial Credit Extension, will be terminated or
released;

 

(j)                                    the completion of the Initial Audit with
results satisfactory to Initial Lender in its good faith business judgment;

 

(k)                                 payment of the fees and Bank Expenses then
due as specified in Section 2.4 hereof;

 

(l)                                     Borrower and SVB shall have amended the
SVB Agreement to reduce the maximum amount permitted to be borrowed thereunder
to $5,000,000 and substantially concurrently with the funding of the Closing
Date Term Loan, the outstanding amount of term loans under the SVB Agreement
shall have been repaid in full;

 

12

--------------------------------------------------------------------------------


 

(m)                             Borrower, Guarantor, SVB and Initial Lender
shall have entered into the Intercreditor Agreement;

 

(n)                                 Borrower shall have issued to Initial Lender
or its Affiliate, Warrants (substantially in the form attached hereto as
Exhibit C) for 1,648,351 shares of Warrant Stock (as such term is defined in the
Warrant) and having an Exercise Price (as such term is defined in the Warrant)
equal to $1.00.

 

(o)                                 Initial Lender shall have received, on
behalf of itself and the Lenders, a legal opinion of Morrison & Foerster LLP,
special counsel for the Loan Parties (A) dated as of the date of this Agreement,
(B) addressed to the Initial Lender and (C) covering such matters relating to
the Loan Documents, Monetization Side Letter and Warrant Documents, and the
execution, delivery and performance of their respective obligations under the
Loan Documents, Monetization Side Letter and Warrant Documents, and the initial
Credit Extensions hereunder, and matters reasonably related, respectively,
thereto, in each case as are customary and reasonable.

 

3.2                               Conditions Precedent to all Credit Extensions.
Each Lender’s obligations to make each Credit Extension, including the initial
Credit Extension, is subject to the following conditions precedent:

 

(a)                                 no Default or Event of Default has occurred
and is continuing or would reasonably be expected to result immediately after
giving effect to any Credit Extension;

 

(b)                                 the representations and warranties in this
Agreement shall be true, accurate, and complete in all material respects on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in this Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)                                  in Initial Lender’s sole discretion, there
has not been a Material Adverse Change;

 

(d)                                 solely with respect to the IP Monetization
Milestone Term Loans, the IP Monetization Milestones have been achieved; and

 

(e)                                  solely with respect to the Revolving
Loans, Initial Lender shall have determined, in its sole discretion, to fund the
requested Revolving Loan.

 

3.3                               [Reserved]

 

3.4                               Covenant to Deliver. Borrower agrees to
deliver to Initial Lender each item required to be delivered to Initial Lender
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by Initial
Lender of any such item shall not constitute a waiver by Initial Lender of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Initial Lender’s sole
discretion.

 

13

--------------------------------------------------------------------------------


 

3.5                               Procedures for Borrowing. Subject to the prior
satisfaction of all other applicable conditions to the making of a Credit
Extension set forth in this Agreement, in order for Borrower to obtain a Credit
Extension, Borrower, shall notify Initial Lender (which notice shall be
irrevocable) by electronic mail or telephone by 12:00 p.m. Eastern time at least
three (3) Business Days prior to the proposed Funding Date of the request for
such Credit Extension. Initial Lender shall credit Credit Extensions to the
Designated Deposit Account. Initial Lender may make Revolving Loans under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Revolving Loans are necessary to meet
Obligations which have become due. Initial Lender may rely on any telephone
notice given by a person whom Initial Lender in its good faith business judgment
believes is a Responsible Officer or designee; provided, that in such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within twenty-four (24) hours of the giving of such telephonic
notice, but the failure to provide such written confirmation shall not affect
the validity of the request.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest. Borrower hereby
grants Initial Lender (on behalf of all Lenders), to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Initial Lender (on behalf of all Lenders), the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.

 

4.2                               Priority of Security Interest.

 

(a)                                 Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be, subject to the terms of the Intercreditor Agreement, a first priority
perfected security interest in the Collateral (subject in lien priority only to
those Permitted Liens that are expressly entitled to such priority over the
security interests of Initial Lender by operation of law or by written
subordination agreement duly executed and delivered by Initial Lender in favor
of the holders of such Permitted Liens). If Borrower shall acquire a commercial
tort claim, Borrower shall promptly notify Initial Lender in a writing signed by
Borrower of the general details thereof and grant to Initial Lender in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Initial Lender.

 

(b)                                 If this Agreement is terminated, Initial
Lender’s Lien in the Collateral shall continue until the Obligations (other than
inchoate indemnity obligations) are repaid in full in cash. Upon payment in full
in cash of the Obligations (other than inchoate indemnity obligations) and at
such time as each Lender’s obligation to make Credit Extensions has
terminated, Initial Lender shall, at Borrower’s sole cost and expense, release
its Liens in the Collateral (including making any filings and taking other
actions as reasonably necessary to evidence such termination) and all rights
therein shall revert to Borrower.

 

4.3                               Authorization to File Financing Statements.
Borrower hereby authorizes Initial Lender to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Initial Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral, by either Borrower or any other Person, shall be
deemed to violate the rights of Initial Lender under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Initial Lender’s discretion.

 

14

--------------------------------------------------------------------------------


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1                               Due Organization, Authorization; Power and
Authority.

 

(a)                                 Borrower is duly existing and in good
standing as a Registered Organization in its jurisdiction of formation and is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower’s business.
In connection with this Agreement, Borrower has delivered to Initial Lender a
completed certificate, entitled “Perfection Certificate”. Borrower represents
and warrants to Initial Lender that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement). If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Initial Lender of such occurrence and
provide Initial Lender with Borrower’s organizational identification number.

 

(b)                                 The execution, delivery and performance by
Borrower of the Loan Documents, the Warrant Documents and the Monetization Side
Letter (including, without limitation, the incurrence of Loans hereunder and the
issuance of Warrants pursuant to the Warrant Documents), in each case, to which
it is a party have been duly authorized, and do not (i) conflict with any of
Borrower’s organizational documents, (ii) (x) contravene, conflict with,
constitute a default under or violate that certain Securities Purchase Agreement
dated as of December 20, 2012 between Borrower and Midsummer Small Cap
Master, Ltd. or (y) materially contravene, conflict with or constitute a
material default under the SVB Loan Agreement, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or any of its
Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

 

5.2                               Collateral.

 

(a)                                 Borrower has good title to, has rights in,
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens. Borrower has no deposit account other than the deposit accounts with
Initial Lender and

 

15

--------------------------------------------------------------------------------


 

deposit accounts described in the Perfection Certificate delivered to Initial
Lender in connection herewith or as disclosed to Initial Lender pursuant to
Section 6.8(b), other than deposit accounts not required to be disclosed
pursuant to Section 6.8(b). The Accounts are bona fide, existing obligations of
the Account Debtors.

 

(b)                                 The Collateral is not in the possession of
any third party bailee (such as a warehouse) except as otherwise provided in the
Perfection Certificate other than any Collateral not having an aggregate value
in excess of $250,000. None of the components of the Collateral having an
aggregate value in excess of $250,000 shall be maintained at locations other
than as provided in the Perfection Certificate or as permitted pursuant to
Section 7.2. In the event that Borrower intends to store or otherwise deliver
any portion of the Collateral with an aggregate value in excess of $250,000 to
any one or more bailees, then Borrower shall, promptly upon Initial Lender’s
request therefor, use commercially reasonable efforts to deliver to Initial
Lender a bailee agreement (in form and substance satisfactory to Initial Lender
in its good faith business judgment) duly executed by such bailee.

 

(c)                                  With respect to any leased premises of
Borrower at which Collateral with an aggregate value of more than $250,000 is
located, Borrower shall, promptly upon Initial Lender’s request therefor, use
commercially reasonable efforts to deliver to Initial Lender a landlord
agreement (in form and substance satisfactory to Initial Lender in its good
faith business judgment) duly executed by the lessor of such leased premises.

 

(d)                                 All Inventory is in all material respects of
good and marketable quality, free from material defects.

 

(e)                                  Borrower is the sole owner of the
Intellectual Property which it owns or purports to own, free and clear of all
Liens (other than non-exclusive licenses granted to its customers in the
ordinary course of business) and such Intellectual Property comprises all
Intellectual Property owned by and used in the business of Borrower, the
Guarantors and their respective Subsidiaries, except for (a) over-the-counter
software that is commercially available to the public, and (b) Intellectual
Property licensed to Borrower and noted on the Perfection Certificate. Each
issued Patent that Borrower or any Guarantor owns or purports to own is
subsisting and, to the best knowledge of Borrower, valid and enforceable. No
part of the Intellectual Property which Borrower owns or purports to own and
which is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part, and, except with respect to the
reexamination proceedings as set forth on Schedule 5.2(e) (as such schedule may
be updated from time to time) or claims or counterclaims made in any of the
litigation identified in Schedule 5.2(e) (as such schedule may be updated from
time to time) no Person has challenged the validity, enforceability, or
registrability of any of the Intellectual Property that Borrower or any
Guarantor owns or purports to own. To the best of Borrower’s knowledge, except
the claims made by Smart Modular, Inc. in any pending litigation between
Borrower and Smart Modular, Inc. and disclosed to Initial Lender on or prior to
the date hereof, no claim has been made that Borrower, any Guarantor or the
conduct of Borrower’s business violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business.

 

(f)                                   Except as noted on the Perfection
Certificate or as notified to Initial Lender in accordance with Section 6.10(c),
Borrower is not a party to, nor is it bound by, any Restricted License.

 

5.3                               [Reserved].

 

5.4                               Litigation. Except as expressly identified in
the Perfection Certificate, there are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than $100,000 individually,
or $250,000 in the aggregate.

 

16

--------------------------------------------------------------------------------


 

5.5                               Financial Statements; Financial Condition. All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Initial Lender fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations as of the date of such financial statements, except that that interim
financial statements may be subject to normal year-end audit adjustments (which
will not be material in the aggregate) and need not contain footnote disclosures
required by GAAP. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Initial Lender.

 

5.6                               Solvency. The fair salable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

 

5.7                               Regulatory Compliance. Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has not violated any laws, ordinances or rules, including
Environmental Laws, the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous or other Persons, in
disposing, producing, storing, treating, or transporting any hazardous or toxic
substance other than legally, and none of Borrower or any of its Subsidiaries
has any material liabilities under Environmental Laws. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

5.8                               Subsidiaries; Investments. Borrower does not
own any stock, partnership interest or other equity securities except for
Permitted Investments.

 

5.9                               Tax Returns and Payments; Pension
Contributions. Borrower has timely filed all required tax returns and reports,
and Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except for such taxes,
assessment, deposits and contributions that do not, individually or in the
aggregate, exceed fifty thousand dollars ($50,000). Notwithstanding the
foregoing, Borrower may defer payment of any contested taxes (except for payroll
taxes and other tax obligations subject to a federal tax lien), provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Initial Lender in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

 

17

--------------------------------------------------------------------------------


 

5.10                        Use of Proceeds. Borrower shall use the proceeds of
the Credit Extensions solely as working capital, capital expenditures, licensing
costs and for other general corporate purposes and not for personal, family,
household or agricultural purposes or for purposes not expressly prohibited
under this Agreement or any other Loan Document.

 

5.11                        Full Disclosure. No written representation, warranty
or other statement of Borrower in any certificate or written statement given to
Initial Lender, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to Initial Lender, and in light of the circumstances in which
made, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Initial Lender that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

5.12                        Indebtedness. Borrower is not liable for any
Indebtedness other than Permitted Indebtedness.

 

5.13                        Definition of “Knowledge.” For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1                               Government Compliance.

 

(a)                                 Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations, including Environmental Laws, to
which it is subject, noncompliance with which could have a material adverse
effect on Borrower’s business. Borrower shall also conduct and complete all
material investigations, studies, sampling and testing, and all material
remedial, removal and other actions required under Environmental Laws or by
Governmental Authorities.

 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Initial
Lender in all of its property. Borrower shall promptly provide copies of any
such obtained Governmental Approvals to Initial Lender.

 

(c)                                  Use its reasonable best efforts to maintain
the listing of its common shares on NASDAQ (or on another nationally recognized
securities exchange), and in the event that such shares are delisted from
NASDAQ, shall cause its common shares to be qualified for trading on the OTC
Bulletin Board within two business days of such delisting.

 

18

--------------------------------------------------------------------------------


 

6.2                               Financial Statements, Reports, Certificates.
Provide Initial Lender with the following:

 

(a)                                 [reserved];

 

(b)                                 [reserved];

 

(c)                                  as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s and each of its Subsidiary’s operations for such month certified by a
Responsible Officer and in a form acceptable to Initial Lender (the “Monthly
Financial Statements”);

 

(d)                                 within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Initial Lender shall reasonably request, including,
without limitation, a statement that at the end of such month there were no held
checks;

 

(e)                                  within three (3) days after entering into a
change, modification, amendment, revision, waiver or consent to SVB Loan
Document, written notice (together with copies of all executed instruments
relating thereto) of any such change, modification, amendment, revision, waiver
or consent to any SVB Loan Document;

 

(f)                                   within thirty (30) days after the end of
each fiscal year of Borrower (or more frequently as updated), (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the new fiscal year of Borrower, and (B) annual
financial projections for the new fiscal year (on a quarterly basis) as approved
by Borrower’s board of directors, together with any related business forecasts
used in the preparation of such annual financial projections;

 

(g)                                  as soon as available, and in any event
concurrently with the delivery of the copy of (or link to) Borrower’s 10-K
report for the applicable fiscal year required under clause (h) below, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Initial Lender in its
reasonable discretion;

 

(h)                                 As long as Borrower is subject to the
reporting requirements under the Exchange Act, within five (5) days of filing,
copies (or a link to such documents on Borrower’s or another website on the
Internet) of all periodic and other reports (including Borrower’s 10-K, 10Q, and
8K reports), proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. As to any information contained in the
materials furnished pursuant to this clause (h), Borrower shall not be required
separately to furnish such information under clause (g) but the foregoing shall
not be in derogation of the obligation of Borrower to furnish the information
and materials described in such clause (g) at the times specified therein.

 

(i)                                     within five (5) days of delivery, copies
of all statements, reports and notices made available to Borrower’s security
holders, to SVB under the SVB Loan Documents, or to any holders of Subordinated
Debt; provided, that, for the avoidance of doubt, no such statements, reports or
notices currently required to be delivered under the SVB Loan Documents shall be
required to be delivered to Initial Lender under this Section 6.2(i) if such
statements, reports or notices are no longer required to be delivered under the
SVB Loan Documents;

 

19

--------------------------------------------------------------------------------


 

(j)                                    prompt written notice of (i) any material
change in the composition of Borrower’s Intellectual Property, (ii) the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark not previously disclosed in
writing to Initial Lender, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of
Borrower’s Intellectual Property; and

 

(k)                                 prompt report of any legal actions pending
or threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of at least
$100,000, individually, or at least $250,000, in the aggregate; and

 

(l)                                     other financial information and
information regarding the Intellectual Property reasonably requested by Initial
Lender.

 

6.3                               [Reserved].

 

6.4                               [Reserved].

 

6.5                               Taxes; Pensions. Timely file, and require each
of its Subsidiaries to timely file, all income and all other material tax
returns and reports that are required to be filed and timely pay, and require
each of its Subsidiaries to timely pay, all federal, state, income and all other
material state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Initial Lender, on demand, appropriate certificates attesting to such payments,
and pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.

 

6.6                               Access to Collateral; Books and Records. At
reasonable times, on at least five (5) Business Day’s notice (provided no notice
is required if an Event of Default has occurred and is continuing), Initial
Lender, or its agents, shall have the right to inspect the Collateral and the
right to audit and copy Borrower’s Books, which inspections (after the Initial
Audit) shall be conducted no less frequently than twice per year, or more
frequently as conditions may warrant in Initial Lender’s good faith business
judgment. The foregoing inspections and audits shall be at Borrower’s expense,
plus reasonable out-of-pocket expenses. In the event Borrower and Initial Lender
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Initial Lender, then (without limiting any of Initial Lender’s rights or
remedies), Borrower shall pay Initial Lender a fee of $1,000 plus any
out-of—pocket expenses incurred by Initial Lender to compensate Initial Lender
for the anticipated costs and expenses of the cancellation or rescheduling.

 

6.7                               Insurance.

 

(a)                                 Keep its business and the Collateral insured
for risks and in amounts standard for companies in Borrower’s industry and
location and, if the SVB Agreement is no longer in effect, as Initial Lender may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that (i) if the SVB Agreement remains effective, are standard for
companies in Borrower’s industry and location, and (ii) if the SVB Agreement is
no longer in effect, are satisfactory to Initial Lender.

 

20

--------------------------------------------------------------------------------


 

(b)                                 All property policies (but not Borrower’s
D&O insurance) shall have a lender’s loss payable endorsement showing Initial
Lender as lender loss payee and waive subrogation against Initial Lender. All
liability policies shall show, or have endorsements showing, Initial Lender as
an additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall give Initial Lender at least
twenty (20) days notice before canceling, amending, or declining to renew its
policy. At Initial Lender’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments. Proceeds payable under any policy
shall, at Initial Lender’s option, be payable to Initial Lender on account of
the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Initial Lender, Initial Lender may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Initial Lender deems prudent.

 

6.8                               Operating Accounts.

 

(a)                                 [Reserved].

 

(b)                                 As to any Collateral Accounts maintained
with an institution other than a Lender, Borrower shall cause such institution
to enter into a Control Agreement in form acceptable to Initial Lender in its
good faith business judgment in order to perfect Initial Lender’s security
interest in such Collateral Accounts (to the extent that Initial Lender
determines in its good faith business judgment that a Control Agreement is
necessary to perfect and protect such security interest), and each such Control
Agreement may not be terminated without the prior written consent of Initial
Lender. The provisions of the previous sentence shall not apply to (i) deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Initial Lender by Borrower as such; and (ii) Borrower’s (or its Subsidiary’s)
Collateral Accounts located in China and relating to Borrower’s (or its
Subsidiary’s) operations in Suzhou, China; provided, that (x) the aggregate
amount of all cash and Cash Equivalents located in such Chinese account shall
not exceed $600,000 at any one time outstanding and (y) the aggregate amount of
all cash and Cash Equivalents of Borrower and Guarantors which are not
maintained in an account subject to a Control Agreement shall not exceed
$600,000 at any one time outstanding; provided that, upon the reasonable request
of Borrower and Initial Lender’s consent (such consent not to be unreasonably
withheld or delayed), the thresholds in clauses (x) and (y) shall be increased
to $1,000,000 each.

 

6.9                               Financial Covenants. Satisfy at all times, the
Liquidity Condition with respect to Borrower and its Subsidiaries.

 

6.10                        Protection and Registration of Intellectual Property
Rights.

 

(a)                                 Borrower shall: (1) protect, defend and pay
all fees and make all routine filings with the U.S. Patent and Trademark Office
and/or U.S. Copyright Office (as applicable) to maintain the validity and
enforceability of any and all of its Intellectual Property; (2) promptly advise
Initial Lender in writing of known infringements of its Intellectual Property;
and (3) not allow any Intellectual Property to be abandoned, forfeited or
dedicated to the public without Initial Lender’s written consent.

 

(b)                                 Borrower hereby represents and warrants
that, as of the Effective Date, Borrower does not own any maskworks, computer
software, or other copyrights of Borrower that are registered (or the subject of
an application for registration) with the United States Copyright Office.
Borrower will NOT register with the United States Copyright Office (or apply for
such registration of) any of Borrower’s maskworks, computer software, or other
copyrights, unless Borrower: (i) provides Initial Lender with at least fifteen
(15) days prior written notice of its intent to register such copyrights or mask
works together

 

21

--------------------------------------------------------------------------------


 

with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (ii) executes and delivers a
security agreement or such other documents as Initial Lender may reasonably
request to maintain the perfection and priority of Initial Lender’s security
interest in the copyrights or mask works intended to be registered with the
United States Copyright Office; and (iii) records such security agreement with
the United States Copyright Office contemporaneously with or promptly (but in no
event more than 10 days) after filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Initial Lender a copy of the application(s) actually filed with the
United States Copyright Office together with evidence of the recording of the
security agreement necessary for Initial Lender to maintain the perfection and
priority of its security interest in the copyrights or mask works intended to be
registered with the United States Copyright Office. Borrower hereby represents
and warrants that, as of the Effective Date, the IP Security Agreement
identifies all Patents and Trademarks of Borrower that are registered (or the
subject of an application for registration) with the United States Patent and
Trademark Office. From and after the Effective Date, Borrower shall provide
written notice to Initial Lender of any application filed by Borrower in the
United States Patent and Trademark Office for a Patent or to register a
Trademark or of any registered or applied Patent or Trademark acquired by
Borrower or any Guarantor, in each case, within 30 days after any such filing or
acquisition, and, upon the request of Initial Lender, Borrower shall promptly
execute and deliver a security agreement or such other documents as Initial
Lender may reasonably request with respect to such additional Patents and/or
Trademarks of Borrower that are registered (or the subject of an application for
registration) with the United States Patent and Trademark Office. The foregoing
notwithstanding, Initial Lender shall not acquire any interest in any intent to
use a federal trademark application for a trademark, servicemark, or other mark
filed on Borrower’s behalf prior to the filing under applicable law of a
verified statement of use (or equivalent) for such mark that is the subject of
such application.

 

(c)                                  Provide written notice to Initial Lender
within ten (10) days of entering or becoming bound by any Restricted License
(other than over-the-counter software that is commercially available to the
public). Borrower shall take such steps as Initial Lender requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(i) any Restricted License to be deemed “Collateral” and for Initial Lender to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such Restricted License, whether now existing or
entered into in the future, and (ii) Initial Lender to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Initial Lender’s rights and remedies under this Agreement and
the other Loan Documents.

 

6.11                        Litigation Cooperation. From the date hereof and
continuing through the termination of this Agreement, make available to Initial
Lender, without expense to Initial Lender, Borrower and its officers, employees
and agents and Borrower’s books and records, to the extent that Initial Lender
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Initial Lender with respect to any
Collateral or relating to Borrower.

 

6.12                        Intercompany Debt. All present and future
indebtedness of Borrower and any Guarantor owed or owing to any one or more of
Borrower, any Guarantor, or any other Affiliate of Borrower or any other
Affiliate of any Guarantor shall, at all times, be subordinated to the
Obligations pursuant to a subordination agreement reasonably satisfactory to
Initial Lender (the “Intercompany Subordination Agreement”).

 

6.13                        Subsidiaries. As of the Effective Date, the
Perfection Certificate identifies each direct or indirect Subsidiary of
Borrower. Without limiting any requirements for Initial Lender’s consent under
one or more of Section 7.3 and Section 7.7, at the time that Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall

 

22

--------------------------------------------------------------------------------


 

promptly notify Initial Lender in writing of such formation or acquisition, and,
if so requested by Initial Lender, Borrower or such Guarantor shall (a) cause
such new Subsidiary to provide to Initial Lender: (i) either (y) a joinder to
the Loan Agreement to cause such Subsidiary to become a co-borrower hereunder,
or (z) a Guaranty and a Guarantor Security Agreement, together with (ii) such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Initial Lender (including being sufficient to grant
Initial Lender a first priority Lien (subject to Permitted Liens and the terms
of the Intercreditor Agreement) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Initial Lender appropriate certificates and
powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Initial Lender, and (c) provide to Initial Lender all other documentation in
form and substance satisfactory to Initial Lender (including, if requested by
Initial Lender, one or more opinions of counsel satisfactory to Initial Lender),
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.13 shall be a Loan
Document. Notwithstanding the foregoing or anything to the contrary in any Loan
Document (including Exhibit A hereto), (1) (x) no Subsidiary which is a
first-tier controlled foreign corporation, (y) no direct or indirect Domestic
Subsidiary of a Foreign Subsidiary or (z) no wholly-owned, Domestic Subsidiary
substantially all of the assets of which constitute the equity of Foreign
Subsidiaries (each a “Domestic Foreign Holding Company”), shall be required to
take the actions specified in clause (a) or (b) of the preceding sentence, and
(2) (A) with respect to the voting stock of any Subsidiary which is a first-tier
controlled foreign corporation or a Domestic Foreign Holding Company, such
requirement shall be limited to providing Initial Lender with certificates and
powers and financing statements, pledging 65% of the total voting power of all
outstanding voting stock of such Subsidiary and (B) 100% of the equity interests
not constituting voting stock of any such Subsidiary, except that any such
equity interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as voting stock for
purposes of this Section 6.13.

 

6.14                        Further Assurances. Execute any further instruments
and take further action as Initial Lender reasonably requests to perfect or
continue Initial Lender’s Lien in the Collateral or to effect the purposes of
this Agreement. Deliver to Initial Lender, within five (5) days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.

 

6.15                        Post-Closing. On or prior to the date that is 30
days after the Effective Date (or such later date as Initial Lender may agree in
its sole discretion), Borrower and Guarantor shall have delivered duly executed
signatures to one or more Control Agreements relative to all Collateral Accounts
maintained with any institution (other than Initial Lender or any affiliate of
Initial Lender), except to the extent expressly not required under
Section 6.8(b).

 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Initial Lender’s prior
written consent:

 

7.1                               Dispositions. Convey, sell, lease, transfer,
assign, or otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property
(including, for the avoidance of doubt, Transfers of any Intellectual Property),
except for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out or obsolete Equipment; (c) the NVvault Patent Monetization Transaction
and (d) consisting of Permitted Liens, Permitted Licenses and Permitted
Investments.

 

23

--------------------------------------------------------------------------------


 

7.2                               Changes in Business, Management, Control, or
Business Locations.

 

(a)                                 (i) Engage in or permit any of its
Subsidiaries to engage in any business other than the businesses currently
engaged in by Borrower and such Subsidiary, as applicable, or reasonably related
thereto; (ii) liquidate or dissolve; or (iii) have a change in senior
management; or (iv) permit or suffer any Change in Control.

 

(b)                                 Without at least thirty (30) days prior
written notice to Initial Lender: (1) [reserved], (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name (whether such name is in English or French or otherwise), or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

 

7.3                               Mergers or Acquisitions. Merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with any other
Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person (including,
without limitation, by the formation of any Subsidiary). Notwithstanding the
foregoing, a Subsidiary of Borrower or any Guarantor that itself is not a
Borrower or a Guarantor may enter into any merger or consolidation with another
Subsidiary of Borrower that itself is not a Borrower or a Guarantor.

 

7.4                               Indebtedness.

 

(a)                                 Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

(b)                                 Without limiting the generality of
Section 7.4(a), all present and future indebtedness of Borrower to its officers,
directors, and equityholders (“Inside Debt”) shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement reasonably
acceptable to Initial Lender. Borrower represents and warrants that there is no
Inside Debt presently outstanding, except for the following: NONE. Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to Initial Lender a
subordination agreement acceptable to Initial Lender.

 

7.5                               Encumbrance. Create, incur, allow, or suffer
any Lien on any of the Collateral, or assign or convey any right to receive
income, including the sale of any Accounts or any right to any litigation or
settlement claims, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Initial
Lender and such terms under the SVB Loan Documents) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s Intellectual Property.

 

7.6                               Maintenance of Collateral Accounts. Maintain
any Collateral Account except pursuant to the terms of Section 6.8(b) hereof.

 

7.7                               Distributions; Investments. (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends
solely in common stock; and (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided such repurchase does not
exceed in the aggregate of Fifty Thousand Dollars ($50,000) per fiscal year; or
(b) directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so.

 

24

--------------------------------------------------------------------------------


 

7.8                               Transactions with Affiliates. Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.

 

7.9                               Subordinated Debt. (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or the amount of any permitted
payments thereof or adversely affect the subordination thereof to Obligations
owed to Initial Lender.

 

7.10                        Compliance. Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry Margin Stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, or permit any of its Subsidiaries to do so
if the violation could reasonably be expected to have a material adverse effect
on Borrower’s business; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

7.11                        Capital Expenditures. Not permit the aggregate
amount of all Capital Expenditures made by Borrower and its Subsidiaries in any
Fiscal Year to exceed $1,000,000.

 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default. Borrower fails to (a) make
any payment of principal or interest on any Credit Extension on its due date, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day cure period shall
not apply to payments due on the Revolving Maturity Date or Maturity Date, as
applicable). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

 

8.2                               Covenant Default.

 

(a)                                 Borrower fails or neglects to perform any
obligation in Sections 6.1(a) or (b), 6.2, 6.4, 6.6, 6.8, 6.9, 6.10, 6.15 or
violates any covenant in Section 7; or

 

(b)                                 [reserved];

 

25

--------------------------------------------------------------------------------


 

(c)                                  Borrower fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified elsewhere in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time (as determined by Initial Lender in its sole but reasonable
discretion), then Borrower shall have an additional period (which shall not in
any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this section shall not apply, among other
things, to financial covenants or any other covenants set forth in clause
(a) above;

 

8.3                               Material Adverse Change. A Material Adverse
Change occurs;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

 

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

 

8.5                               Insolvency. (a) Borrower is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within thirty (30) days (but
no Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements. There is, under any
agreement to which Borrower or any Guarantor is a party with a third party or
parties (including, without limitation, under any SVB Loan Document), (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of Fifty Thousand Dollars ($50,000);
or (b) any default by Borrower or Guarantor, the result of which could have a
material adverse effect on Borrower’s or any Guarantor’s business;

 

8.7                               Judgments. One or more final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Fifty Thousand Dollars ($50,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower and the same are not,
within ten (10) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);

 

8.8                               Misrepresentations. Borrower or any Person
acting for Borrower makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Initial Lender or to induce Initial Lender to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

 

26

--------------------------------------------------------------------------------


 

8.9                               Subordinated Debt or Lien. Any document,
instrument, or agreement evidencing any Subordinated Debt shall for any reason
be revoked or invalidated or otherwise cease to be in full force and effect; any
Person shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder; a default or breach occurs under any agreement between Borrower and
any creditor of Borrower that signed a subordination, intercreditor, or other
similar agreement with Initial Lender, or any creditor that has signed such an
agreement with Initial Lender breaches any terms of such agreement; or the
Obligations shall for any reason be subordinated or shall not have the priority
contemplated by this Agreement or any such subordination, intercreditor, or
other similar agreement;

 

8.10                        Guaranty. (a) Any guaranty of any Obligations
terminates or ceases for any reason to be in full force and effect; (b) any
Guarantor does not perform any obligation or covenant under any guaranty of the
Obligations; (c) any circumstance described in Sections 8.4, 8.5, 8.7, or 8.8
occurs with respect to any Guarantor, or (d) the death, liquidation, winding up,
or termination of existence of any Guarantor; or (e) (i) a material impairment
in the perfection or priority of Initial Lender’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor.

 

8.11                        Monetization Side Letter and Warrant Documents.
Borrower fails to perform or observe any covenant or agreement contained in the
Monetization Side Letter or any Warrant Document on its part to be performed or
observed.

 

8.12                        Collateral. Any material provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against Borrower or any Subsidiary of Borrower party thereto or Borrower or any
Subsidiary of Borrower shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; the performance by Borrower or Guarantor
of its respective obligations under any material provision of any Loan Document
shall become unlawful (other than as already expressly contemplated therein); or
any Loan Document shall for any reason (other than pursuant to the terms thereof
and other than in respect of Collateral sold or otherwise disposed of in
accordance with the terms of this Agreement) cease to create a valid security
interest in the Collateral purported to be covered thereby or such security
interest shall for any reason cease to be a perfected (to the extent required by
the Loan Documents) and first priority security interest subject only to
Permitted Liens and the terms of the Intercreditor Agreement.

 

8.13                        Event of Default under other Loan Documents. An
event of default has occurred and is continuing under any other Loan Document
(after giving effect to, but without duplication of, any applicable grace
periods).

 

9                                         LENDER’S RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies. If an Event of Default
has occurred and is continuing, Initial Lender may, without notice or demand, do
any or all of the following:

 

(a)                                 declare all Obligations (including any
Prepayment Premiums) immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations (including any Prepayment
Premiums) are immediately due and payable without presentment, demand, protest,
notice or

 

27

--------------------------------------------------------------------------------


 

any action by Initial Lender, all of which are expressly waived by Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding) (for the avoidance of doubt, it being hereto acknowledged and
agreed that any Prepayment Premiums are intended to be a reasonable calculation
of the actual damages that would be suffered by the Lenders in light of the
impracticality and extreme difficulty of ascertaining actual damages, and that
the Prepayment Premiums are not intended to act as a penalty or to punish
Borrower for any such repayment);

 

(b)                                 stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and the Initial Lender;

 

(c)                                  [reserved];

 

(d)                                 [reserved];

 

(e)                                  [reserved];

 

(f)                                   make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral. Borrower shall assemble the Collateral if Initial
Lender requests and make it available as Initial Lender designates. Initial
Lender may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Initial Lender a license
to enter and occupy any of its premises, without charge, to exercise any of
Initial Lender’s rights or remedies;

 

(g)                                  apply to the Obligations any amount held by
Initial Lender owing to or for the credit or the account of Borrower;

 

(h)                                 ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell the Collateral.
Initial Lender is hereby granted a non-exclusive, royalty-free license or other
right to use, without charge, Borrower’s labels, Patents, Copyrights, mask
works, rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Initial Lender’s exercise of its rights under this Section,
Borrower’s rights under all licenses and all franchise agreements inure to
Initial Lender’s benefit;

 

(i)                                     place a “hold” on any account maintained
with any Initial Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

 

(j)                                    demand and receive possession of
Borrower’s Books; and

 

(k)                                 exercise all rights and remedies available
to Initial Lender under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

 

9.2                               Power of Attorney. Borrower hereby irrevocably
appoints Initial Lender as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of Default, to: (a) endorse
Borrower’s name on any checks or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Initial Lender
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
insurance

 

28

--------------------------------------------------------------------------------


 

policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same;
(f) transfer the Collateral into the name of Initial Lender or a third party as
the Code permits; and (g) subject to the terms of the Intercreditor Agreement,
proceed to litigate, settle, or adjust all litigation claims of Borrower,
whether then existing or arising in the future. Borrower hereby appoints Initial
Lender as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Initial Lender’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Initial Lender is
under no further obligation to make Credit Extensions hereunder. Initial
Lender’s foregoing appointment as Borrower’s attorney in fact, and all of
Initial Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Initial Lender’s
obligation to provide Credit Extensions terminates.

 

9.3                               Protective Payments. If Borrower fails to
obtain the insurance called for by Section 6.7 or fails to pay any premium
thereon or fails to pay any other amount which Borrower is obligated to pay
under this Agreement or any other Loan Document, Initial Lender may obtain such
insurance or make such payment, and all amounts so paid by Initial Lender are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral.
Initial Lender will make reasonable efforts to provide Borrower with notice of
Initial Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Initial Lender are deemed an
agreement to make similar payments in the future or Initial Lender’s waiver of
any Event of Default.

 

9.4                               Application of Payments and Proceeds. If an
Event of Default has occurred and is continuing, Initial Lender may apply any
funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Initial Lender shall determine in its sole discretion. Any surplus shall be paid
to Borrower by credit to the Designated Deposit Account or to other Persons
legally entitled thereto; Borrower shall remain liable to the Lenders for any
deficiency. If Initial Lender, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Initial Lender shall have the option,
exercisable at any time, of either reducing the Obligations by the principal
amount of the purchase price or deferring the reduction of the Obligations until
the actual receipt by Initial Lender of cash therefor.

 

9.5                               Initial Lenders’ Liability for Collateral. So
long as Initial Lender complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Initial
Lender, Initial Lender shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

 

9.6                               No Waiver; Remedies Cumulative. Each Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of such Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given. Initial Lender’s rights and
remedies under this Agreement and the other Loan Documents are cumulative.
Initial Lender has all rights and remedies provided under the Code, by law, or
in equity. Initial Lender’s exercise of one right or remedy is not an election
and shall not preclude Initial Lender from exercising any other remedy under
this Agreement or other remedy available at law or in equity, and Initial
Lender’s waiver of any Event of Default is not a continuing waiver. Initial
Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

 

29

--------------------------------------------------------------------------------


 

9.7                               Demand Waiver. Borrower waives demand, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by
Lender on which Borrower is liable.

 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or email address indicated below. Initial
Lender or Borrower may change its mailing or electronic mail address by giving
the other party written notice thereof in accordance with the terms of this
Section 10.

 

If to Borrower:

Netlist, Inc.

 

51 Discovery, Suite 150

Irvine, CA 92618

 

Attn: Gail M. Sasaki, CFO
Email: gsasaki@netlist.com

 

 

If to Initial Lender:

c/o Fortress Credit Corp.

 

1345 Avenue of the Americas, 46th Floor
New York, NY 10105

 

Attention: Constantine M. Dakolias

 

 

 

with a copy to:

 

 

 

Fortress Credit Corp.

 

One Market Plaza

 

Spear Tower, 42nd Floor
San Francisco, CA 94105
Attention: James K. Noble III

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

333 S. Hope St.

 

Los Angeles, CA 90071

 

Attention: David Nemecek

 

Telephone: 213-680-8111

 

Telecopier: 213-808-8107

 

Email: david.nemecek@kirkland.com

 

30

--------------------------------------------------------------------------------


 

11                                  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND
JUDICIAL REFERENCE

 

The Loan Documents and the transactions contemplated thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to principles of conflicts of law. Borrower and the Lenders each submit
to the exclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude such Lender from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Lenders. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Borrower expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, Borrower irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any Lender, or any Related Party of a Lender in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that a Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against Borrower or its
properties in the courts of any jurisdiction.

 

31

--------------------------------------------------------------------------------


 

12                                  GENERAL PROVISIONS

 

12.1                        Termination Prior to Maturity Date. On the Revolving
Maturity Date, Maturity Date or on any earlier effective date of termination,
Borrower shall pay and perform in full all Obligations (other than contingent
indemnity Obligations), whether evidenced by installment notes or otherwise, and
whether or not all or any part of such Obligations are otherwise then due and
payable.

 

12.2                        Successors and Assigns. This Agreement binds and is
for the benefit of the successors and permitted assigns of each party. Borrower
may not assign this Agreement or any rights or obligations under it without
Initial Lender’s prior written consent (which may be granted or withheld in
Initial Lender’s discretion). The Lenders (or any of their respective successors
or permitted assigns) shall not, without the prior written consent of Borrower
(such consent not to be unreasonably withheld or delayed), sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, such Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided, that notwithstanding the foregoing, no such
consent of Borrower shall be required in connection with any assignment,
transfer, participation grant or the taking of such other similar actions with
respect to a Lender’s obligations, rights, and benefits under this Agreement and
the other Loan Documents to any Affiliate of such Lender; provided, further,
that, upon the occurrence and during the continuance of any Default or Event of
Default, no such consent of Borrower shall be required.

 

12.3                        Indemnification. Borrower agrees to indemnify,
defend and hold each Lender and its respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing such
Lender (each, an “Indemnified Person”) harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) claimed or asserted by
any other party in connection with the transactions contemplated by the Loan
Documents; (b) any Claims against, or all losses or expenses suffered, incurred,
or paid by, such Indemnified Person related to any noncompliance with, violation
of, or liability, in each case by or of Borrower or with respect to any of
Borrower’s property, under Environmental Laws; and (c) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions contemplated under the Loan Documents between the Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses determined by a court of competent jurisdiction by a final and
non-appealable judgment to have been directly caused by (i) such Indemnified
Person’s gross negligence or willful misconduct or (ii) a material breach of
such Indemnified Person’s obligations under the Loan Documents which did not
involve the actions or omissions of Borrower or any Affiliate of Borrower.

 

12.4                        Register. Initial Lender, acting solely for this
purpose as a non-fiduciary agent of Borrower, shall maintain at one of its
offices a register for the recordation of the names and addresses of the
Lenders, and the Credit Extensions of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Borrower and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

12.5                        Time of Essence; Injunctive Relief. Time is of the
essence for the performance of all Obligations in this Agreement. Borrower
recognize that, in the event Borrower fails to perform, observe or discharge any
of its obligations or liabilities under this Agreement, any remedy of law may
prove to be inadequate relief to the Initial Lender. Therefore, Borrower agrees
that Initial Lender, at its option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

32

--------------------------------------------------------------------------------


 

12.6                        Severability of Provisions. Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.7                        Correction of Loan Documents. Initial Lender may
correct patent errors and fill in any blanks in the Loan Documents consistent
with the agreement of the parties.

 

12.8                        Amendments in Writing; Waiver; Integration. No
purported amendment or modification of any Loan Document, or waiver, discharge
or termination of any obligation under any Loan Document, shall be enforceable
or admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought. Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document. Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver. The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

12.9                        Counterparts. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

 

12.10                 Survival. All covenants, representations and warranties
made in this Agreement continue in full force until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied. The obligation
of Borrower in Section 12.3 to indemnify the Indemnified Persons shall survive
until all statutes of limitation with respect to the Claims, losses and expenses
for which indemnity is given shall have run.

 

12.11                 Confidentiality. In handling any confidential information,
the Lenders shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to a
Lender’s Subsidiaries or Affiliates; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, such
Lender shall use its commercially reasonable efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to such Lender’s
regulators or as otherwise required in connection with such Lender’s examination
or audit; (e) as such Lender considers appropriate in exercising remedies under
the Loan Documents; and (f) to third-party service providers of such Lender so
long as such service providers have executed a confidentiality agreement with
such Lender with terms no less restrictive than those contained herein.
Confidential information does not include information that is either: (i) in the
public domain or in such Lender’s possession when disclosed to such Lender, or
becomes part of the public domain after disclosure to such Lender; or
(ii) disclosed to a Lender by a third party, if such Lender does not know that
the third party is prohibited from disclosing the information.

 

33

--------------------------------------------------------------------------------


 

The Lenders may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower. The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

 

12.12                 Attorneys’ Fees, Costs and Expenses. Any action taken by
Borrower under or with respect to any Loan Document, even if required under any
Loan Document or at the request of Initial Lender, shall be at the expense of
Borrower, and Initial Lender shall not be required under any Loan Document to
reimburse Borrower or any Affiliate of Borrower therefor. In addition, Borrower
agrees to pay or reimburse within three (3) Business Days after receiving demand
therefor, (a) the Initial Lender for all reasonable, documented out-of-pocket
costs and expenses incurred by it or any of its Related Parties, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including any reasonable and documented fees and disbursements of any law
firm or other external counsel of the Initial Lender and, to the extent Initial
Lender determines to be commercially reasonable in good faith, the cost of
environmental audits, Collateral audits and appraisals, background checks and
similar expenses, to the extent permitted hereunder and (b) Initial Lender and
its Related Parties for all costs and expenses (including reasonable and
documented fees and disbursements of any law firm or other external counsel and
fees and expenses of financial advisors) incurred in connection with the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy,
including any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out.”

 

12.13                 Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

 

12.14                 Captions. The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

12.15                 Construction of Agreement. The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement. In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.

 

12.16                 Relationship. The relationship of the parties to this
Agreement is determined solely by the provisions of this Agreement. The parties
do not intend to create any agency, partnership, joint venture, trust, fiduciary
or other relationship with duties or incidents different from those of parties
to an arm’s-length contract.

 

12.17                 Third Parties. Nothing in this Agreement, whether express
or implied, is intended to: (a) confer any benefits, rights or remedies under or
by reason of this Agreement on any persons other than the express parties to it
and their respective permitted successors and assigns; (b) relieve or discharge
the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.

 

34

--------------------------------------------------------------------------------


 

12.18                 Reversal of Payments. To the extent Borrower makes a
payment or payments to a Lender or a Lender receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other applicable law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by such Lender.

 

12.19                 Intercreditor Agreement. Notwithstanding anything herein
or in any other Loan Document to the contrary, in the event of any inconsistency
between the provisions of this Agreement or any other Loan Document and the
provisions of the Intercreditor Agreement with respect to the Collateral or any
Lien or security interest required or created hereunder or under any other Loan
Documents, or the creation, perfection or priority thereof, or matters related
to the delivery of possessory Collateral, or any payment terms, or any rights
and remedies with respect to the foregoing, the provisions of the Intercreditor
Agreement shall govern and control.

 

12.20                 Time of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

13                                  DEFINITIONS

 

13.1                        Definitions. As used in the Loan Documents, the word
“shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative. As used in this Agreement, the following capitalized terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Borrower” is defined in the preamble hereof

 

35

--------------------------------------------------------------------------------


 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Initial Lender approving the Loan Documents to which such Person is a party and
the transactions contemplated thereby, together with a certificate executed by
its Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that set forth in such certificate is
a true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Initial Lender may conclusively rely on such certificate unless and until such
Person shall have delivered to Initial Lender a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Initial Lender is closed.

 

“Call Premium” is defined in Section 2.1.5(a).

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Initial Lender’s certificates of
deposit issued maturing no more than one (1) year after issue.

 

“Cash Interest Rate” is 7.0% per annum.

 

“Change in Control” is any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Borrower, representing
twenty-five percent (25%) or more of the combined voting power of Borrower’s
then outstanding securities; or (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors (or equivalent) of Borrower (together with any new directors
whose election by the Board of Directors (or equivalent) of Borrower was
approved by a vote of not less than two-thirds of the directors (or equivalent)
then still in office who either were directors (or equivalent) at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors (or equivalent) then in office or (c) Borrower ceases
to own, directly or indirectly, 100% of the voting securities of any Guarantor.

 

“Change in Law” is any occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

36

--------------------------------------------------------------------------------


 

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Initial Lender for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Claims” is defined in Section 12.3.

 

“Closing Date Term Loan” is a term loan made by Initial Lender pursuant to the
terms of Section 2.1.2 hereof.

 

“Closing Date Term Loan Amount” is an amount equal to Six Million Dollars
($6,000,000).

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Initial Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Connection Income Taxes” are Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

37

--------------------------------------------------------------------------------


 

“Control Agreement” is any control agreement entered into among (a) the
depository institution at which Borrower or any Guarantor maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any Guarantor maintains a Securities Account or a Commodity Account,
(b) Borrower or such Guarantor, and (c) Initial Lender, pursuant to which
Initial Lender obtains control (within the meaning of the Code) over such
Deposit Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any advance of a Revolving Loan, a Closing Date Term Loan,
an IP Monetization Milestone Term Loan, or any other extension of credit by a
Lender for Borrower’s benefit.

 

“Debtor Relief Laws” are the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account and account number
identified to Initial Lender.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Domestic Subsidiary” is a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Environmental Law” is any and all federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, permits or other
Requirement of Law relating to pollution, protection of the environment, public
health and safety, worker health and safety, or to emissions, discharges or
releases of hazardous substances, materials or wastes into the environment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

38

--------------------------------------------------------------------------------


 

“Event of Loss” means, with respect to any Property with a value in excess of
$50,000, any of the following: (a) any loss, destruction or damage of such
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Property, or confiscation of such
Property or the requisition of the use of such Property.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” are any of the following Taxes imposed on or with respect to a
Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Credit Extension
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Credit Extension or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.7, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.7(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Extraordinary Receipts” is any cash actually received by Borrower or its
Subsidiaries not in the ordinary course of business, including, but not limited
to, tax refunds (excluding any amount subject to dispute), indemnity payments,
and any purchase price adjustments). For the avoidance of doubt, Extraordinary
Receipts shall not include the proceeds of any equity issuances by Borrower.

 

“Facilities” is defined in Section 2.1.1(a).

 

“FATCA” is Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, including any intergovernmental agreements entered into with respect of
the foregoing.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Lender” is a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” is any Subsidiary other than a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day. “

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all

 

39

--------------------------------------------------------------------------------


 

Intellectual Property, claims, income and other tax refunds, security and other
deposits, payment intangibles, contract rights, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Gross Profit” is, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination and as determined in
accordance with GAAP, the gross profit (or loss) of Borrower and its
Subsidiaries for such period taken as a single accounting period.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Guarantor Security Agreement” is, with respect to each Guarantor, a security
agreement (in form and substance satisfactory to Initial Lender in its good
faith business judgment) by such Guarantor in favor of Initial Lender.

 

“Guaranty” is, with respect to each Guarantor, a continuing guaranty (in form
and substance satisfactory to Initial Lender in its good faith business
judgment) by such Guarantor in favor of Initial Lender, relative to Borrower.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Indemnified Taxes” are (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document and (b) to the extent not otherwise described in (a), Other
Taxes.

 

“Initial Audit” is Initial Lender’s inspection of Borrower’s Accounts, the
Collateral, and Borrower’s Books, completed most recently prior to the Effective
Date.

 

“Initial Lender” is defined in the preamble hereof.

 

“Inside Debt” is defined in Section 7.4(b).

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

40

--------------------------------------------------------------------------------


 

“Intellectual Property” is, with respect to Borrower or a Guarantor, all of
Borrower’s or such Guarantor’s right, title, and interest in and to the
following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to Borrower or such Guarantor;

 

(e)                                  any and all causes of action and claims for
damages by way of past, present and future infringement of any of the foregoing,
with the right, but not the obligation, to sue for and collect such damages for
said past, present, or future infringement of the intellectual property rights
identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Intercompany Subordination Agreement” is defined in Section 6.12.

 

“Intercreditor Agreement” is that certain Intercreditor agreement dated as of
the date hereof between Initial Lender and SVB, as such document may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Internal Revenue Code” is the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations adopted thereunder.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Monetization Milestones” are the earlier of (x) the occurrence of the
complete lift of stay associated in respect of the ongoing intellectual property
as specified to and as agreed to by Initial Lender on or prior to the Effective
Date or (y) such earlier date as determined by Initial Lender.

 

“IP Monetization Milestone Term Loan Amount” is an aggregate amount not to
exceed $4,000,000 during the term of this Agreement.

 

“IP Monetization Milestone Term Loan Effective Date” is defined in
Section 2.1.2(b)(i).

 

“IP Monetization Milestone Term Loan Tranche” is defined in Section 2.1.2(b)(i).

 

“IP Monetization Milestone Term Loans” is defined in Section 2.1.2(b)(i).

 

41

--------------------------------------------------------------------------------


 

“IP Security Agreement” is, individually and collectively, (a) any one or more
Intellectual Property security agreements (in form and substance satisfactory to
Initial Lender in its good faith business judgment) now or hereafter executed
and delivered by Borrower to Initial Lender, and (b) any one or more
Intellectual Property security agreements (in form and substance satisfactory to
Initial Lender in its good faith business judgment) now or hereafter executed
and delivered by Guarantor to Initial Lender.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” is Initial Lender (or any successors or permitted assignees thereof).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Liquidity Condition” is the condition that the aggregate amount of Borrower’s
unencumbered (except for Initial Lender’s security interest and SVB’s security
interests under the SVB Loan Documents), unrestricted cash and Cash Equivalents
(excluding cash and Cash Equivalents which cash collateralize obligations owed
to SVB) is at least $500,000.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Intercompany Subordination Agreement, the IP Security Agreements, any note,
or notes or guaranties (including the Guaranty) or security documents (including
the Guarantor Security Agreement), executed by Borrower or any Guarantor, and
any other present or future agreement by Borrower and/or any Guarantor with or
for the benefit of any Lender in connection with this Agreement, all as amended,
restated, or otherwise modified. For the avoidance of doubt, the Monetization
Side Letter and the Warrant Documents shall not constitute Loan Documents.

 

“Loans” are the Term Loans and the Revolving Loans.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Initial Lender’s Lien in the Collateral or in the value of such
Collateral; or (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower or any Guarantor; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations; or (d) Initial Lender determines, based upon information available
to it and in its reasonable judgment, that there is a reasonable likelihood that
Borrower shall fail to comply with one or more of the financial covenants in
Section 6 during the next succeeding financial reporting period.

 

“Maturity Date” is July 17, 2016.

 

“Maximum Monetization Revolver Amount” is Five Million Dollars ($5,000,000), as
such amount may be reduced from time to time under the terms of this Agreement.

 

“Monetization Revolving Line” is a Revolving Loan or Revolving Loan in an
aggregate amount of up to the Maximum Monetization Revolver Amount outstanding
at any time.

 

42

--------------------------------------------------------------------------------


 

“Monetization Side Letter” is defined as that certain monetization letter
agreement, dated as of the date hereof, between Drawbridge Special Opportunities
Fund LP and Borrower, as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Monthly Financial Statements” is defined in Section 6.2(c).

 

“Net Issuance Proceeds” are, in respect of any issuance of Indebtedness, cash
proceeds (including cash proceeds as and when received in respect of non-cash
proceeds received or receivable in connection with such issuance), net of
underwriting discounts, and reasonable out-of-pocket costs and expenses paid or
incurred in connection therewith in favor of any Person not an Affiliate of
Borrower.

 

“Net Proceeds” are proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Transfer, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Transfer (i) the direct and reasonable costs relating to such Transfer excluding
amounts payable to Borrower or any Subsidiary of Borrower, (ii) sale, use or
other transaction taxes paid or payable as a result thereof, (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Transfer and (iv) income taxes paid or reasonably estimated to be payable
as a result thereof, and (b) in the event of an Event of Loss, (i) all money
actually applied to repair, replace or reconstruct the damaged Property or
Property affected by the condemnation or taking, (ii) all of the costs and
expenses reasonably incurred in connection with the collection of such proceeds,
award or other payments and (iii) any amounts retained by or paid to parties
having superior rights to such proceeds, awards or other payments. After netting
out the items in clauses (a) and (b) of the foregoing definition, as applicable,
if the amount of Net Proceeds would be less than zero, such amount shall be
deemed to equal zero.

 

“NVvault Assets” are the patents and patent applications listed in Schedule A
hereto, together with any and all (i) continuations, continuations in part,
divisional, reissues, or reexaminations of any of the foregoing, (ii) present or
future United States patents claiming common priority in whole or in part with
any of the foregoing, and (iii) all foreign patents and/or applications for
patents that are, or in the future become, counterparts of, or claim priority in
whole or in part to, any of the foregoing.

 

“NVvault Patent Monetization Transaction” is any sale or other divestiture of,
or the licensing of or other transactions with respect to, the NVvault Assets.

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes a Lender now or later,
whether under this Agreement, the Loan Documents, including, without limitation,
the Revolving Loans and the Term Loans, and including interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower
assigned to a Lender, and to perform Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Other Connection Taxes” are, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its

 

43

--------------------------------------------------------------------------------


 

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” are all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

 

“Overadvance” is defined in Section 2.2.

 

“Patents” are all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
reexaminations, extensions and continuations-in-part of the same.

 

“Payment” is all checks, wire transfers and other items of payment received by a
Lender (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Credit Extensions or, if the balance of the
Credit Extensions has been reduced to zero, for credit to its deposit accounts.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to Lenders under
this Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

 

(c)                                  unsecured Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(f)                                   Indebtedness, in an aggregate principal
amount not to exceed Five Hundred Thousand Dollars ($500,000), secured by
Permitted Liens described in clause (c) of the definition of “Permitted Liens”;

 

(g)                                  Indebtedness under the SVB Agreement in an
aggregate principal amount (including any available but undrawn amounts) not to
exceed $5,000,000 at any one time outstanding; and

 

(h)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

44

--------------------------------------------------------------------------------


 

“Permitted Investments” are:

 

(a)                                 Investments (including, without limitation,
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;

 

(b)                                 (i) Investments consisting of Cash
Equivalents, and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Initial Lender;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of deposit accounts
in which Initial Lender has a perfected security interest; (e)Investments
accepted in connection with Transfers permitted by Section 7.1;

 

(e)                                  Investments (i) by Borrower in Subsidiaries
not to exceed Seven Hundred Fifty Thousand Dollars ($750,000) in the aggregate
in any fiscal year and (ii) by Subsidiaries in Borrower;

 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (i) shall not apply to Investments of Borrower in any Subsidiary; and

 

(i)                                     the NVvault Patent Monetization
Transaction.

 

“Permitted Licenses are (a) licenses of over-the-counter software that is
commercially available to the public, and (b) exclusive and non-exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (b), (i) no Event of
Default has occurred or is continuing at the time of such license; and (ii) the
license constitutes an arms-length transaction, the terms of which (v) do not,
expressly or constructively, provide for a sale or assignment of any
Intellectual Property, (w) include commercial terms, (x) do not permit any
sublicensing or other granting of rights or immunities thereunder by the
licensee to third parties (other than sublicenses to such licensee’s customers
in the ordinary course of business that are limited to the sublicense of rights
under any Intellectual Property of Borrower or its Subsidiaries solely in
connection with the use of any licensed products of the applicable licensee by
such customers or products of Borrower or its Subsidiaries resold by such
licensee), (y) do not permit the acquirer of any such licensee to exercise
rights under such license except with respect to the licensed products of such
licensee as the same existed at the time of the acquisition of such licensee
(and any reasonably foreseeable new versions of such licensed products), and
(z) do not otherwise limit Borrower from licensing or asserting rights under its
Intellectual Property to or against third parties that are not a party to such
license agreement; provided further that, in the case of any exclusive license,
(i) Borrower obtains Initial Lender’s written consent prior to entering into any
such exclusive license (which

 

45

--------------------------------------------------------------------------------


 

consent shall not be unreasonably withheld), and (ii) any such license is made
in connection with a bona fide corporate collaboration or partnership, and is
approved by Borrower’s (or the applicable Subsidiary’s) board of directors, but
(a) may be exclusive as to a particular field of use and/or geographic territory
outside of the United States; or (b) may be exclusive for a particular field of
use within the geographic territory of the United States.

 

“Permitted Liens” are:

 

(a)                                 (1) Liens existing on the Effective Date and
shown on the Perfection Certificate; (2) Liens arising under this Agreement and
the other Loan Documents;

 

(b)                                 inchoate Liens for taxes, fees, assessments
or other government charges or levies, either (i) not due and payable or
(ii) being contested in good faith and for which Borrower maintains adequate
reserves on its Books, provided that no notice of any such Lien has been filed
or recorded under the Internal Revenue Code;

 

(c)                                  purchase money Liens (including the
interests of lessors under capitalized leases): (i) on Equipment (and related
software) acquired or held by Borrower incurred for financing the acquisition of
the Equipment (and related software) securing no more than Five Hundred Thousand
Dollars ($500,000) in the aggregate amount outstanding; or (ii) existing on
Equipment (and related software) when acquired; in each case, only if such Lien
is confined to such Equipment (and related software) and related improvements,
related accessions, related replacements, and the proceeds thereof;

 

(d)                                 inchoate Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA) provided that they have no priority over any of Initial
Lender’s Liens;

 

(e)                                  Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (c),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

 

(f)                                   leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Initial Lender a security interest therein;

 

(g)                                  Permitted Licenses and non-exclusive
license of Intellectual Property granted to third parties in the ordinary course
of business, subject to the terms and limitations of the Monetization Side
Letter;

 

(h)                                 Liens arising from attachments or judgments,
orders, or decrees in circumstances not constituting an Event of Default under
Sections 8.4 and 8.7;

 

(i)                                     Liens securing the obligations under the
SVB Agreement permitted to be outstanding under clause (g) of the definition of
“Permitted Indebtedness”; and

 

46

--------------------------------------------------------------------------------


 

(j)                               Liens in favor of other financial institutions
(not securing indebtedness for borrowed money owing to such financial
institutions) arising in connection with Borrower’s deposit and/or securities
accounts held at such institutions (if and to the extent permitted under this
Agreement), provided that Initial Lender has a perfected security interest in
the amounts held in such deposit and/or securities accounts.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“PIK Interest” is defined in Section 2.3(f).

 

“PIK Interest Rate” means 4.0% per annum.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Register” is defined in Section 12.4.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Related Parties” are, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Repayment Date” is defined in Section 2.1.5(b).

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Initial Lender’s right to sell any
Collateral.

 

“Revolving Loans” is defined in Section 2.1.1(a).

 

“Revolving Maturity Date” is the earlier of (x) the one year anniversary of the
Effective Date (or such later date as may be determined by Initial Lender in its
sole discretion) and (y) the date that the outstanding principal amount of the
Term Loans are repaid in full.

 

“SEC” is the Securities and Exchange Commission, any successor thereto, and any
analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

47

--------------------------------------------------------------------------------


 

“Smart Modular Proceeds” is any consideration received by Borrower in connection
with a settlement, license or other agreement or undertaking with Smart Modular
Inc., or an award of damages, in connection with any litigation pending between
Borrower and Smart Modular Inc. and any related proceedings with Smart Modular
Inc.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Initial Lender (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Initial Lender entered into between Initial Lender and the other
creditor), on terms acceptable to Initial Lender.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

 

“SVB” is Silicon Valley Bank.

 

“SVB Agreement” is that certain Loan and Security Agreement dated as of
October 31, 2009 between SVB and Borrower, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
therewith, herewith and with the Intercreditor Agreement.

 

“SVB Loan Documents” are the Loan Documents (as such term is defined in the SVB
Agreement).

 

“Taxes” are all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loans” are defined in Section 2.1.2(b)(i).

 

“Trademarks” are any trademark, service mark, trade name and trade dress rights,
whether registered or not, applications to register and registrations of the
same and like protections, and the entire goodwill of the business of Borrower
connected with and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“U.S. Person” is any Person that is a “United States Person” as defined in
Section 770 1(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” is defined in Section 2.7(e)(ii)(B)(3).

 

“Warrants” are those certain warrants to purchase stock executed by Borrower in
favor of Drawbridge Special Opportunities Fund LP substantially in the form of
Exhibit C.

 

“Warrant Documents” are the Warrants and other related documents, including, as
applicable, any investment agreement, executed by Borrower in favor of the
Drawbridge Special Opportunities Fund LP.

 

48

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

NETLIST, INC.

 

 

 

By

/s/ Gail Sasaki

 

Name: Gail Sasaki

 

Title: Chief Financial Officer

 

 

Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

INITIAL LENDER:

 

 

 

DBD CREDIT FUNDING LLC

 

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

CONSTANTINE M. DAKOLIAS

 

Title:

PRESIDENT

 

 

Signature Page to Loan Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
all personal property, including without limitation the following:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including, for the avoidance of
doubt, Intellectual Property and any and all income or royalties paid or payable
in connection with the intellectual property rights identified in the definition
thereof (including in connection with the licensing thereof)), commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, fixtures, letters of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral shall not include any NVvault
Assets.

 

{END OF EXHIBIT A}

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

[DBD CREDIT FUNDING LLC]

Date:

 

FROM:

 

 

 

The undersigned authorized officer of NETLIST, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Initial Lender (the “Agreement”), (1) Borrower is in complete
compliance for the period ending with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Initial
Lender. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

The following intellectual property was registered after the Effective Date (if
no registrations, state “None”)

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

Maintain Liquidity Condition

 

$

500,000

 

 

 

Yes No

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Warrant

 

--------------------------------------------------------------------------------